 INTERNATIONAL LONGSHOREMEN'S, ETC., LOCAL 10449International Longshoremen's and Warehousemen's Union, Local10 [MatsonNavigation Company;MatsonTerminals,Inc.]andShipwrights,Joiners,Boatbuilders and Caulkers,Local 1149,affiliated with United Brotherhoodof Carpenters and Joinersof America,AFL-CIOInternational Longshoremen's and Warehousemen's Union, Local10 [American PresidentLines, Ltd.; MarineTerminals Corpo-ration]andShipwrights,Joiners,Boatbuilders and Caulkers,Local1149,affiliatedwith United Brotherhood of Carpentersand Joiners of America,AFL-CIO.Cases Nos. 2O-CD-82-1 and2O-CD-82-2.January 4, 1963DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the Act, followingcharges filed by Shipwrights, Joiners, Boatbuilders and Caulkers,Local 1149, affiliated with United Brotherhood of Carpenters andJoiners of America, AFL-CIO, herein called the Carpenters, al-leging that International Longshoremen's and Warehousemen's Union,Local 10, herein called the ILWU or Longshoremen, has violated Sec-tion 8(b) (4) (D) of the Act. Pursuant to notice, a hearing was heldbefore Robert V. Magor, hearing officer, between July 2 and 16, 1962,at which all parties appearedand were afforded full opportunity tobe heard, toexamine and cross-examine witnesses,and to adduce evi-dence bearingupon the issues.The rulings of thehearing officer madeat the hearingare freefrom prejudicialerror and are hereby af-firmed.Thereafter, all of the partiesfiled briefs which have beenduly considered.'Upon the entire record in this proceeding,the Board makes thefollowing findings :1.TheBusinessof the EmployersMatson Navigation Company, herein called Matson Navigation, aCalifornia corporation with its principal office in San Francisco, isengaged in the transportation of passengers and cargo by ship fromports in California to ports located in other States.Annually, it trans-ports cargo having a value of approximately $200 million betweenports of the various States.Matson Terminals, Inc., herein called Matson, a wholly owned sub-sidiary of Matson Navigation, is a California corporation with itsprincipal office and place of business in San Francisco. It is engagedin the stevedoring business.Annually, it receives in excess of $500,000'As the record, including the briefs, adequately presents theissues andpositions of theparties, the request for coral argument by the Employersis denied.140 NLRB No. 42. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor its services of loading and unloading ships owned by employersengaged in interstate and foreign commerce.Annually, Matson re-ceives in excess of $50,000 from Matson Navigation for such services.American President Lines, Ltd., herein called APL, a Delawarecorporation with its principal office in San Francisco, is engaged inthe transportation of passengers and cargo by ship from ports in Cali-fornia to ports located in other States and foreign countries.An-nually, it receives in excess of $1,000,000 for the transportation ofcargo in interstate and foreign commerce.Marine Terminals Corporation, herein called Marine Terminals,with its principal office and place of business in San Francisco, is en-gaged in the stevedoring business.Annually, it receives in excess of$500,000 for its services in loading and unloading ships owned by em-ployers engaged in interstate and foreign commerce.Annually, Ma-rineTerminals receives in excess of $50,000 from APL for suchservices.We find that Matson Navigation, Matson, APL, and Marine Ter-minals, herein collectively called the Employers, are engaged in com-merce within the meaning of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction in this proceeding.2.The labor organizations involvedThe Carpenters Union and the Longshoremen's Union are labororganizations within the meaning of Section 2(5) of the Act.3.The disputeThe Work at IssueThe work involved in this dispute consists of the building or as-sembling of loads of lumber on certain docks in San Francisco. Thelumber is subsequently used aboard ship to secure or shore up cargo.Both of these tasks are performed by carpenters who are members ofthe Carpenters.The ILWU does not claim the shoring work per-formed by carpenters, but does claim the assembly of lumber loads.The Basic FactsAPL directly employs carpenters but subcontracts stevedore workfor the loading and unloading of its ships to Marine Terminals, whichin turn employs longshoremen.Matson, a subcontractor, performsstevedore work for ships owned by Matson Navigation, but also em-ploys carpenters.All four Employers are members of Pacific Mari-time Association, herein called PMA, and are represented by PMA forcollective-bargaining purposes with the ILWU.The PMA-ILWW'TJcontract covers all west coast employers employing longshoremen. INTERNATIONAL LONGSHOREMEN'S, ETC., LOCAL 10451However, APL and Matson eachhas a separatecontract with the Car-penters covering carpenters.The specific work performed by carpenters and longshoremen atAPL and Matson piers is substantially the same. The work of thecarpenter begins after he or his foreman inspects the type of cargoin the hold of a ship to determine the kind of shoring of cargo that willbe necessary.The carpenter then proceeds to the dock which hasstockpiles of lumber and selects various pieces of lumber and placesthem on a 4-wheel vehicle in the order of their eventual use aboardship.Compactness of the lumber load is necessary to fit it into thehold of the ship and to provide sufficient working space for the car-penter within the hold.At APL, a carpenter or a longshoreman trans-ports the load of lumber a distance of about 500 to 1,000 yards to theloading area of the ship, where the load is placed under a hook andhoisted aboard ship and into the hold by longshoremen.At Matson,the carpenter often transports the lumber load to the loading area,where the longshoremen take over.The longshoremen assemble loads of regular cargo on the dock forplacement in the holds of the ship. The longshoremen also use lumber,referred to as dunnage, which is used to separate cargo in the holdof the ship. The longshoremenassembleloads of dunnage, which theytransport aboard ship.On evening shifts, when carpenters are notworking, longshoremenon occasionwill block or secure automobilesin the holds and build lightfences around cargo,which work is usuallyperformed by carpenters.Longshoremenmust placeand shift cargoin a manner that will permit proper shoring by the carpenters. Onoccasion, both are in the hold of the ship atthe same time.For many years, the ILWU has claimed that lumber loads built bythe carpenters should be the work of longshoremen, but this has beenopposed by the Employers and the Carpenters.As detailed below, thelongshoremen engaged in a work stoppage at the APL jobsite onJuly 29, 1961, because carpenters were performing the disputed work;and, on August 23, 1961, a similar stoppage occurred at Matson.AtAPL, the longshoremen resumed work 2 days later; and at Matson,the stoppage lasted about 21/2 hours.The Carpenters filed chargesagainst the ILIVU on September 29, 1961.2Applicability of the StatuteBefore the Board may proceed to a determination of a dispute, itmust be satisfied that there is reasonable cause to believe that Section8(b) (4) (D) of the Act has been violated. The ILWU and the Em-ployers contend that there is insufficient evidence to warrant such a2Contrary to the contention of the Employers and ILWU, the record shows that all ofthe parties were fully apprised at the hearing of the issues involved herein,and were notprejudiced by the wording of the charges and the notice of hearing.681-492-63-vol 140-30 452DECISIONSOF NATIONALLABOR RELATIONS BOARDfinding .3They concede that a work stoppage occurred at APL, butargue that it was not for an unlawful object, and that no work stop-page occurred at Matson.The evidence dealing with these two in-ci dents is as follows :The APL incident occurred on July 29, 1961. Uncontradicted testi-mony shows that on that date T. Silas, an ILWU business agent,whose authority is not in dispute, came aboard an APL ship andtold a longshore gang boss that carpenters had been building lum-ber loads and that "the minute a load . . . is lifted aboard the ship,"he was going "to knock the ship off." Soon thereafter, a lumberload was hoisted aboard ship and Silas went from one hatch to anothertelling longshoremen, "`[I'm] knocking the ship off."The longshore-men quit work. Immediately after learning of the work stoppage,Captain Dwyer, APL's port captain, met with Silas and CaptainWhittaker, superintendent for Marine Terminals.Dwyer told Silasthat the stoppage was illegal, and Silas replied that longshoremenwould not hoist lumber loads assembled by carpenters, because suchwork was covered by the contract between PMA and ILWU. DwyertoldWhittaker to fire the longshoremen who had engaged in thework stoppage.Whittaker did so, and Silas proceeded to notifylongshoremen to cease work on three other ships then at the dock.The longshoremen returned to work on July 31, 1961, after an ar-bitration proceeding to which the Carpenters was not a party.The Matson incident occurred on August 23, 1961. Based on theuncontradicted testimony of Remolif and Tolomei, we find that by8:30 a.m. that morning, carpenters Remolif and Tolomei had as-sembled a load of lumber and transported it to the loading areaof a ship at the dock. A longshoreman was asked to hoist the loadaboard and replied, "We just had orders not to touch the lum-ber unless we make it up." At 11 that morning, in the presence ofRemolif and Tolomei, at the loading area where these two carpentershad transported the lumber load at 8:30 a.m., Silas told the long-shoremen to hoist the load aboard, but not to hoist any more loadsthat carpenters "made up."The evidence also shows that after the APL stoppage, but priorto the incident at Matson, an ILWU pamphlet signed by Silas wasdistributed at the Matson dock and contained the following state-ment : "INSTRUCTIONS TO MEMBERS-All loads being builton the dock by other than Longshoremenare not to be hoisted aboardshipincluding lumber and dunnage built by carpenters."s The Employers also argue that the Board should find as a fact that a violation hasoccurred before it proceeds with a determination of a disputewe find no merit in thiscontention,as the Supreme Court has approved the Board's practice of a finding of"reason-able cause to believe"as sufficient to proceed in a 10(k) proceeding.N L.R.B v Radio &Television Broadcast Engineers Union Local 1212, etc(Columbia Broadcasting System),364 U S 573 (1961). INTERNATIONAL LONGSHORE bIEN'S, ETC., LOCAL 10453In our opinion, this record clearly demonstrates that the ILWUinduced or encouraged longshoremen at the APL and Matson docksto engage in work stoppages and that the longshore employees didengage in such stoppages.By its very nature, the resultant stop-pages threatened, coerced, or restrained the respective Employers in-volved.It is equally clear that an object of the ILWU's conductwas to force the Employers to assign the disputed work to long-shoremen, rather than to carpenters.The contention that the ILWU,in instigating the work stoppages, was merely utilizing a traditionaldevice to initiate a grievance does not alter its manifest object.On the basis of the entire record, we find that there is reasonablecause to believe that a violation of Section 8 (b) (4) (D) has oc-curred, and that the dispute is properly before the Board for de-termination under Section 10(k) of the Act.Merits of the DisputeSection 10(k) of the Act requires the Board to make an affirma-tive award of disputed work, after giving due consideration tovarious relevant factors.In the main, both the ILWU and theCarpenters rely upon the same factors.'1.Certifications:In 1938, as the result of a union-authorizationcardcheck, the ILWU was certified as bargaining representative ona multi-employer basis for all employees who "do longshore workin the Pacific Coast ports of the United States"(Shipowners' As-sociation of the Pacific Coast, et al.,7 NLRB 1002, 1041). In 1951,the Carpenters won a consent election which entitled them to en-ter into a union-shop agreement covering Matson's "shipwright-carpenters."(Case No. 20-UA-2698, not published in NLRB vol-umes.) In neither situation is the disputed work sufficiently describedin the certification to warrant the Board attaching controlling weightto the certifications.2.Contracts:Matson and the Carpenters have been in contractualrelations since 1949, and the most recent contract contains a coverageclause which states : ". . . all carpentering work customarily per-formed by Carpenters in the employ of the Employer on Waterfrontoperations."APL and the Carpenters have had bargaining contracts since 1957,and the latest contract, as well as the prior ones, cover :dThe Employers contend that the Board should make no positive assignment of the dis-puted work to either union for the reason that the Employers are neutral in the dispute.We find no merit in this contention,as the underlying rationale of theCBScase,supra,clearly indicates that the Court was laying down a guide for the disposition of all juris-dictional disputes and not simply those in which the employer is not neutral as to whichclaimant shall perform the disputed work. SeeLocal 991, International Longshoremen'sAssociation,AFL-CIO,et al.(Union Carbide Chemical Company,etc.),137 NLRB 750. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARD... the securing of cargo, shoring, blocking, tomming and sim-ilar operations, to the building of false bulkheads, false deck-ing, lining the holds and similar work done on items not anintegral part of the vessel.The construction and repair of palletboards, warehouse boards and similar items used in the handlingof cargo.For about 14 years prior to 1957, APL subcontracted its carpenterwork to various stevedore firms.These subcontractors had contractswith the Carpenters which contained the same coverage language asappears in the latest contract between the APL and the Carpenters,viz.,the shoring of cargo.By virtue of their membership in PMA (Pacific Maritime Associa-tion), both APL and Matson have been in contractual relations withthe ILWU, covering longshoremen, for the past 25 years. The basicPacific Coast Longshore Agreement, 1951-53, covers the handling ofall cargo and provides : "Existing practices as of September 1948, ar-rived at by mutual consent under which other workers not affiliatedwith the ILWU perform any of this work shall not be changed." OnOctober 18, 1960, the PMA and ILW17 entered into a memorandumof agreement on mechanization and modernization. Section 11(2) (e)of this agreement provides : "Longshore work shall include the fol-lowing dock work ... (e) The building of all loads on the dock."The ILWU contends that none of the Carpenters' contracts coversthe work in dispute. It argues that the Carpenters contract with APLrefers to the shoring of cargo and makes no reference to assemblingor building of loads of lumber; and that the Matson contract, whichcovers "carpentry work," is too ambiguous to cover the disputed work.It further contends that section 11(2) (e) of the October 1960 contractconstitutes a clear assignment to it of the disputed work.The Carpenters argues that its contracts with Matson and APLcover the assembling of lumber loads, as that function is an integralpart of shoring cargo, and the latter work is not in dispute.' It furtherargues that section 11(2) (e) of the October 1960 agreement betweenPMA and ILWU refers to the building of loads of cargo and not tolumber loads used for shoring cargo.The Carpenters relies on thetestimony of Dale Collins, manager of industrial relations for APLand a member of the PMA negotiating committee, who testified : "Tomy recollection, during the entire negotiations, which occupied aboutsix months, I cannot recall any specific discussion concerning the mak-ing up of loads of lumber as such on the docks.We were in my opinionreferring to cargoes."James Robertson, secretary of the PMA, testi-5In its brief, the Carpenters apparently includes in the category of disputed work thetransporting of lumber loads from the place of assembly to the loading or hoisting areaon the dock.Such an issue was not raised by the charges and notice of hearing.More-over, although testimony was given to describe the flow of materials, the transportationof lumber loads was not raised by the Carpenters,nor litigated. INTERNATIONAL LONGSHOREMEN'S, ETC., LOCAL 10455fled that throughout the years, including 1961 and 1962, the ILWUhas always requested all dockwork not performed by longshoremen,including the assembling of lumber loads and the shoring of cargo,but that the PMA has always resisted this claim. The Carpenters'contention that the October 1960 agreement, which contained section11(2) (e), did not become effective until April 1962, after the workstoppages, is without merit, as Robertson stated that the agreement,which also included a new wage rate, went into effect immediately.It is further argued by the Carpenters that, assuming the clause isapplicable to lumber loads, it should not be given effect by the Board,as it was entered into while the Carpenters' contracts with the APLand Matson were still in force.The Employers take no position with respect to the interpretation ofany of the contracts.They argue, however, that if the Board findsthat either union is entitled to the work by way of a contractual right,"... it should be conclusive in the 10 (k) case regardless of all otherfactors.Similarly, if no contractual assignment exists but a validcontractual assignment is entered into in the future, that assignmentshould be conclusive regardless of other factors and regardless of thedetermination made herein." 6Our examination and analysis of the pertinent provisions of thecontracts leads us to the conclusion that none of them expressly coversthe disputed work. It is apparent, however, that for many yearsAPL and Matson have assumed that their contracts with the Carpen-ters included the disputed work and in fact such work has been per-formed by the carpenters.3.The arbitration award:On July 30, 1961, the day following thework stoppage at APL, a 1-hour hearing was held before the areaarbitrator under the PMA-ILW J contract. On the following day aninterim award was issued directing the longshoremen to resume workand awarding the building of lumber loads to longshoremen.TheCarpenters was neither notified of, nor represented at, this hearing.The Board has consistently held that arbitration awards cannot begiven significant weight unless all parties to a dispute have partici-pated in the arbitration.'4.Industry practice:The four major Pacific coast shipping portsare San Francisco, Seattle, Portland, and Los Angeles. In the latterthree ports, longshoremen have always assembled all lumber loads.In one of these three ports (Los Angeles), the ILIATU uses a carpenterclassification for employees performing such work.Prior to World9We reject the Employer's positionin this regard as it constitutes a patent invitationfor the Board to ignore the decisional standardsin 10(k) proceedings enunciated by theCourt in theCBScase,supra.9 International Union of Operating Engineers,Local66,AFL-CIO (FrankP. BadolatoSon),135 NLRB 1392;United Bortherhood of Carpenters and Joinersof America, AFL-CIO, Local 1622(0. R.Karst),139 NLRB 591. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDWar II, longshoremen also performed the disputed work in San Fran-cisco.During the war, in 1944, as a result of the manpower shortage,carpenters began to perform this work and at present APL, Matson,and about four independent stevedore contractors still use carpenters,One ILWU witness testified that most of the building of lumber loadsis performed by longshoremen in San Francisco, but the record in-dicates that he included in his estimate the building of dunnageloads-work which is normally performed by longshoremen.An-other witness testified that the only exception along the west coastwhere employees other than longshoremen perform such work is rnSan Francisco, ',and there it's a confused picture."He was unableto give an approximation of the number of companies in San Fran-cisco that used longshoremen to assemble lumber loads, and statedthat no survey has been made in this regard. It appears, however,that APL and Matson are the two largest shippers in the area.5.Work skills:After inspecting the cargo in the hold of a ship todetermine the quantity and size of lumber boards needed to shore upor secure the cargo, the carpenter returns to the clock and selects thelumber.As is frequently necessary, the carpenter joins boards to-gether to attain greater strength.He uses hammers, power saws,power drills, hand axes, cold chisels, and, at Matson, uses carpentershop facilities.The carpenters at Matson have each served a 4-yearapprenticeship.No similar testimony was adduced with regard tocarpenters at APL.However, the record shows that some Matsoncarpenters have been employed at APL, and APL carpenters are re-ferred to as journeymen.Longshoremen use loads of lumber, called dunnage, in the holds ofthe ship to separate cargo as indicated above.The record indicatesthat assembly or selection of lumber is unnecessary, as the dunnagecomes in unit or bundle loads.With respect to the comparative skills of a carpenter and a long-shoreman,Walter Nelson, president of ILWU, Local 10, testified :"Well, if you want to be technical about it, it's most definitely that acarpenter would be more alert on the thing, like that, but I don't saythat a longshoreman couldn't pick out the size and type of lumber thatis asked for."6.Efficiency of operations:Since space in the hold of a ship islimited after cargo has been loaded, the proper sizes of lumber assem-bled and the sequence of the lumber in the load determine the speed andefficiency of the shoring operation.The carpenter also builds in thehold lockers for explosives, stalls for animals, wooden linings for grain,and supports for heavy machinery, all subject to inspection by theU.S. Coast Guard.Under these circumstances, we conclude that the selection of properlumber on the dock by the same man who works in the hold tends to INTERNATIONAL LONGSHOREMEN'S, ETC., LOCAL 10457produce a more efficient work plan.Additionally, the mode of opera-tion after the work stoppages has had a significant bearing on effi-ciency.At APL prepackaged lumber is presently purchased and ishoisted into the hold by longshoremen.The carpenter, while in thehold, selects the pieces of lumber required and leaves lumber notneeded in the hold instead of returning it to the dock. If the pre-packaged load lacks sufficient lumber, the carpenter waits until anotherload is lowered in the hold.When special loads are needed for par-ticular shoring work, prepackaged lumber is inadequate.At suchtimes, the testimony shows, longshoremen are assigned to handle thelumber selected by carpenters.On some of these occasions the long-shoremen will stand by and allow the carpenters to make up the load,while on other occasions carpenters assemble loads which are then re-built by longshoremen.A carpenter testified that there have also beeninstances when a carpenter was asked by a longshoreman how long ithad taken the former to assemble a special load, "... and then you tellthem and they will just stand by for that amount of time, and we willtake it to shipside."At Matson the carpenters have continued toassemble lumber loads, because they have refused to do any shoringwork in the hold of the ship with lumber assembled by longshoremen.The loads now made by the carpenters are loaded on blocks, ratherthan on vehicles, as was the practice before the strike.These loads areleft at the end of the dock, and the longshoremen haul them to the load-ing area.The Employers have suggested, and we agree, that a more efficientplan of operation would be to permit the employees who are to use theparticular lumber on a ship to assemble the load on the dock.Conclusion as to the Merits of the DisputeInInternational Association of Machinists, Lodge 1743, AFL-CIO(J.A. Jones Construction Company),135 NLRB 1402, the Boardset forth certain criteria which it would consider in resolving the ap-propriate assignment of disputed work. It was noted therein thatthe decision in each case would be an act of judgment based uponcommonsense and experience and a balancing of all relevant factors.It appears, from the record, that the certifications, contracts, and thearbitration proceeding do not decisively support the claim of eitherthe Carpenters or the ILAVU.However, the work skills of the carpen-ters, the practice at APL and Matson, and the efficiency of operationmanifest the superiority of the claim by the Carpenters to the work indispute.We believe, on the basis of the entire record in this pro-ceeding, that the Carpenters is entitled to the work in dispute.Ac-cordingly, we shall determine the existing jurisdictional dispute, as toassembly of lumber loads for shoring of cargo, by deciding that car-penters, rather than longshoremen, are entitled to the work in dispute. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis award is confined to the assembling or building of lumber loadsused by carpenters in the shoring of cargo aboard ships. It does notinclude the movement of such loads to the loading area on the dock orthe handling of dunnage customarily performed by longshoremen.In making this determination, we are assigning the disputed work toemployees of APL and Matson who are represented by the Carpenters'Union, but not to that Union or its members. Our present determina-tion is limited to the particular controversy which gave rise to thisproceeding.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings and the entire record inthis proceeding,the Board makes the following determination ofdispute, pursuant to Section 10 (k) of the Act :1.Carpenters employed by American President Lines, Ltd., andMatson Terminals,Inc., in San Francisco,California,and who arerepresented by Shipwrights,Joiners, Boatbuilders and Caulkers, Local1149, affiliated with United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, are entitled to assemble or build lumber loadsused by carpenters in the shoring ofcargoaboard ships.2. International Longshoremen's and Warehousemen's Union, Local10, is not entitled by means proscribed by Section 8(b) (4) (D) of theAct to force or require the aforesaid Employers to assign the abovework to longshoremen.3.Within 10days from the date of this Decision and DeterminationofDispute,InternationalLongshoremen'sandWarehousemen'sUnion, Local 10, shall notify the Regional Director for the TwentiethRegion, in writing, whether or not it will refrain from forcing or re-quiring American President Lines, Ltd., and Matson Terminals, Inc.,by means proscribed by Section 8(b) (4) (D),to assign the work indispute to longshoremen rather than to carpenters.MEMBERS FANNING and BROWN took no part in the considerationof the above Decision and Determination of Dispute.Local Union 825, International Union of Operating Engineers,AFL-CIOandNichols Electric Company.Case No. 22-CD-52.January 7, 1963DECISION AND ORDEROn August 22, 1962, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that the140 NLRB No. 48.